Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20               PageID.18    Page 1 of 6



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DOUGLAS PARKS, #294295,

                      Petitioner,

                                                   CASE NO. 2:20-CV-11382
v.                                                 HONORABLE NANCY G. EDMUNDS

O.T. WINN,

                Respondent.
________________________________/

      OPINION AND ORDER DISMISSING THE PETITION FOR A WRIT OF
       HABEAS CORPUS, DENYING A CERTIFICATE OF APPEALABILITY,
     AND DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

I.     Introduction

       Michigan prisoner Douglas Parks (“Petitioner”), currently confined at the Saginaw

Correctional Facility in Freeland, Michigan, has filed a pro se “Petition for Emergency

Release and Parole Due to COVID-19 Virus.”                  Petitioner was convicted of

bribing/intimidating/interfering with a witness pursuant to a plea agreement in the Jackson

County Circuit Court and was sentenced as a second habitual offender to 2 ½ to 6 years

imprisonment on November 29, 2017.             See Petitioner’s Offender Profile, Michigan

Department    of   Corrections      Offender    Tracking   Information   System   (“OTIS”),

http://mdocweb.state.mi.us/otis2profile.aspx?mdocNumber=294295.           In his pleadings,

Petitioner does not challenge the constitutionality of his conviction or sentence, rather he

seeks release from custody or release on parole due to his risk of illness and death from

COVID-19 while incarcerated. Petitioner states that he is 59 years old, but does not

indicate that he suffers from any medical conditions which would make him particularly
Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20                    PageID.19      Page 2 of 6



vulnerable to the virus. For the reasons stated herein, the Court dismisses without

prejudice the petition. The Court also denies a certificate of appealability and denies

Petitioner leave to proceed in forma pauperis on appeal.

II.    Analysis

       Promptly after the filing of a habeas petition, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition

and any exhibits annexed to it that the petitioner is not entitled to relief in the district court.”

Rule 4, Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243. If, after preliminary

consideration, the Court determines that the petitioner is not entitled to relief, the Court

must summarily dismiss the petition. Id., Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970)

(district court has duty to “screen out” petitions that lack merit on their face). A dismissal

under Rule 4 includes petitions which raise legally frivolous claims, as well as those

containing factual allegations that are palpably incredible or false. Carson v. Burke, 178

F.3d 434, 436-37 (6th Cir. 1999).

       It is well-settled that a state prisoner filing a petition for a writ of habeas corpus

under 28 U.S.C. § 2254 must first exhaust available state court remedies. See O’Sullivan

v. Boerckel, 526 U.S. 838, 845 (1999) (“state prisoners must give the state courts one full

fair opportunity to resolve any constitutional issues by invoking one complete round of the

State’s established appellate review process”); Rust v. Zent, 17 F.3d 155, 160 (6th Cir.

1994). The claims must be “fairly presented” to the state courts, meaning that the petitioner

must have asserted both the factual and legal bases for the claims in the state courts.

McMeans v. Brigano, 228 F.3d 674, 681 (6th Cir. 2000); see also Williams v. Anderson,

460 F.3d 789, 806 (6th Cir. 2006) (citing McMeans). The claims must also be raised in the

                                                 2
Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20              PageID.20     Page 3 of 6



state courts as federal constitutional issues. Koontz v. Glossa, 731 F.2d 365, 368 (6th Cir.

1984). A Michigan prisoner must raise each issue he seeks to present in a federal habeas

proceeding to both the Michigan Court of Appeals and the Michigan Supreme Court to

satisfy the exhaustion requirement. Hafley v. Sowders, 902 F.2d 480, 483 (6th Cir. 1990);

Welch v. Burke, 49 F. Supp. 2d 992, 998 (E.D. Mich. 1999). The burden is on the petitioner

to prove exhaustion. Rust, 17 F.3d at 160.

       In this case, Petitioner does not indicate whether he is filing his habeas petition

pursuant to 28 U.S.C. § 2254 or 28 U.S.C. § 2241. The United States Court of Appeals for

the Sixth Circuit has suggested that there is a “serious question whether a state prisoner

may proceed under § 2241,” Allen v. White, 185 F. App’x 487, 490 (6th Cir. 2006), but, has

permitted state prisoners to proceed under § 2241, subject to the restrictions imposed by

§ 2254. See Greene v. Tennessee Dep’t of Corr., 265 F.3d 369, 371 (6th Cir. 2001).

Regardless of whether the petition is deemed filed under § 2254 or § 2241, Petitioner must

satisfy the exhaustion requirement. See Fazzini v. Northeast Ohio Corr. Ctr., 473 F.3d 229,

237 (6th Cir. 2006); see also Phillips v. Court of Common Pleas, Hamilton Cty., Ohio, 668

F.3d 804, 810 n. 4 (6th Cir. 2012).

       Petitioner fails to meet this burden. He neither alleges nor establishes that he has

exhausted available remedies in the state courts. Petitioner has at least one available

procedure by which to raise the issues presented in his pleadings. For example, he may

be able to file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. with the

state trial court if he has not already done so. See Mich. Ct. R. 6.502(G)(1) (allowing for

filing one such motion after August 1, 1995). He may also be able to file a state habeas

petition in that he seeks a determination on the legality of his continued confinement. See

                                             3
Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20                PageID.21     Page 4 of 6



Phillips v. Warden, State Prison of S. Mich., 396 N.W.2d 482, 486 (Mich. Ct. App. 1986).

He may also be able to seek relief, even release, by civil action in state court for

unconstitutional conditions of confinement. See Kent Cty. Prosecutor v. Kent Cty. Sheriff,

409 N.W.2d 202, 208 (Mich. 1987) (“No one now doubts the authority of courts to order the

release of prisoners confined under conditions violating their Eighth and Fourteenth

Amendment rights.”). There may also be an administrative remedy for requesting an early

parole hearing or release within the Michigan Department of Corrections. Petitioner thus

has at least one available state remedy that must be exhausted before proceeding in

federal court. See, e.g., Sewell v. Brown, No. 2:20-CV-77, 2020 WL 3542154, *3-4 (W.D.

Mich. June 30, 2010) (discussing available remedies and dismissing § 2241 petition).

       The Court notes that a petitioner’s failure to exhaust state court remedies may be

excused if “there is an absence of State corrective process” or if “circumstances exist that

render such process ineffective” to protect his or her rights. 28 U.S.C. § 2254(b)(1)(B).

Petitioner does not assert that there is an absence of state corrective process, nor does he

assert that present circumstances have rendered state court remedies ineffective.

Although the COVID-19 pandemic has had an undeniable impact on all aspects of society,

including delaying court proceedings, there is no indication that Petitioner cannot obtain

relief in the state courts. See, e.g., Money v. Pritzker, 2020 WL 1820660, *21 (N.D. Ill. April

10, 2020) (holding that exhaustion requirement was not satisfied because petitioners had

“not made a satisfactory showing that the state court system was not every bit as available

as the federal courts, if not more so [to resolve emergency COVID-19 motion]”). This case

must therefore be dismissed.



                                              4
Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20                  PageID.22     Page 5 of 6



III.   Conclusion

       For the reasons stated, the Court concludes that Petitioner has not exhausted

available state court remedies as to his claims before seeking federal habeas review.

Accordingly, the Court DISMISSES WITHOUT PREJUDICE the petition. The Court makes

no determination as to the merits of Petitioner’s claims.

       Before Petitioner may appeal this decision, a certificate of appealability must issue.

28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability may issue

“only if the applicant has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). When a court denies relief on procedural grounds without

addressing the merits, a certificate of appealability should issue if it is shown that jurists of

reason would find it debatable whether the petitioner states a valid claim of the denial of

a constitutional right, and that jurists of reason would find it debatable whether the court

was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

Reasonable jurists could not debate the correctness of the Court’s procedural ruling.

Accordingly, the Court DENIES a certificate of appealability. The Court also DENIES

Petitioner leave to proceed in forma pauperis on appeal as an appeal cannot be taken in

good faith. See Fed. R. App. P. 24(a). This case is closed.

       IT IS SO ORDERED.

                                            s/ Nancy G. Edmunds
                                            NANCY G. EDMUNDS
                                            UNITED STATES DISTRICT JUDGE


Dated: July 8, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record on July


                                               5
Case 2:20-cv-11382-NGE-RSW ECF No. 5 filed 07/08/20            PageID.23   Page 6 of 6



8, 2020 by electronic and/or ordinary mail.

                                              s/ L. Bartlett
                                              Case Manager




                                                6
